
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.10.1


AMENDMENT TO EMPLOYMENT AGREEMENT


        Reference is hereby made to the Employment Agreement dated August 4,
2003 (the "Employment Agreement") between The Sports Authority, Inc., a Delaware
corporation (the "Company"), and Thomas T. Hendrickson (the "Executive"). This
Amendment to the Employment Agreement (this "Amendment") is dated as of
November 18, 2005 and constitutes an amendment to the Employment Agreement.

        In consideration of the mutual premises set forth in the Employment
Agreement, the Executive and the Company hereby agree to amend the Employment
Agreement to include the following:

        1.     The first sentence of Section 3 of the Employment Agreement is
hereby deleted and replaced in its entirety with the following:

"3. Bonus. The Executive shall be eligible for an annual target bonus payment in
an amount equal to 70% of his Base Salary for fiscal 2005 and 80% of his Base
Salary for 2006 (the "Bonus")."

        2.     Section 9(a)(2) of the Employment Agreement is hereby deleted and
replaced in its entirety with the following:

        (2)   Without Cause. The Company may also terminate the Executive's
employment without Cause at any time upon not less than thirty (30) days' prior
written notice to the Executive; provided, however, that in the event that such
notice is given, the Executive shall be under no obligation to render any
additional services to the Company and shall be allowed to seek other
employment. Upon the Executive's termination in accordance with the preceding
sentence, the Company shall pay to the Executive a single lump sum in cash,
within 10 days following the date of the Executive's termination, unless another
date is mutually agreed upon by the parties, equal to the aggregate amount of
(i) unpaid Base Salary, accrued but unpaid Bonus and benefits (then owed, or
accrued and owed in the future) through the date of termination, (ii) 2.7 times
(which multiple shall be adjusted upon any increase in Executive's bonus
percentage in order to effectuate the intent of this provision) the Base Salary
in effect immediately prior to such termination if such termination occurs prior
to the third anniversary of the Effective Time and 1.5 times such Base Salary if
such termination occurs on or following the third anniversary of the Effective
Time, and (iii) all unreimbursed expenses incurred by the Executive pursuant to
Section 5. In addition, (x) at the time of such termination, the Executive shall
be fully vested in all outstanding long-term incentive awards (whether based in
equity or cash, and specifically including, but not limited to, stock options
and restricted stock) then held by the Executive, (y) if such termination occurs
on or following the third anniversary of the Effective Time then, no later than
the date on which annual bonuses are generally paid to the Company's executives
in respect of the year of such termination, the Executive shall receive a
payment equal to 1.5 times the lesser of (I) the target Bonus for the year of
termination or (II) the Bonus to which the Executive would have been entitled
for the year of termination had the Executive remained employed throughout such
year, based on the achievement of the Executive's Bonus objectives for such
year; provided that if any portion of such Bonus is based on subjective
determinations, then for purposes of this subclause (II) the amount of the Bonus
shall be determined based on the percentage of the applicable objective
performance criteria attained multiplied by the entire target Bonus, and (z) all
health, life insurance, long-term disability, dental, and medical programs
specified in Section 7, and all perquisites described in Section 8, shall
continue for 18 months following such termination (the "Severance Term");
provided, however, that the Company shall in no event be required to provide any
coverage after such time as the Executive becomes entitled to receive benefits
of the same type from another employer or recipient of the Executive's services
(and provided, further, that such entitlement shall be determined without regard
to any individual waivers or other similar arrangements). At the conclusion of
the Severance Term, the Executive shall be entitled to receive all accrued
benefits then owed and any benefits pursuant to the Company's plans or programs
which are accrued and

--------------------------------------------------------------------------------



owed in the future. Notwithstanding the foregoing, if a termination described in
this Section 9(a)(2) occurs (A) within the 18-month period commencing on the
date of a Change of Control (as defined below), or (B) prior to a Change of
Control and such termination was at the request of a third party who had
memorialized an intention or taken steps reasonably calculated to effect a
Change of Control or was otherwise in anticipation of a Change of Control, the
Executive shall receive in all cases the payments and benefits described in this
Section 9(a)(2) as if such termination had occurred prior to the third
anniversary of the Effective Time, plus the Executive shall receive clear title,
free of any liens, to the car provided to the Executive pursuant to Section 8
herein."

        Other than as set forth in the above Sections 1 and 2 of this Amendment,
all other terms and provisions of the Employment Agreement shall remain in full
force and effect. All references to such Employment Agreement herein or in any
other documents shall be deemed to include a reference to this Amendment.
Capitalized terms used herein and not otherwise defined, shall have the meanings
set forth in the Employment Agreement.

        IN WITNESS WHEREOF, the parties to this Amendment to Employment
Agreement have set forth their signatures.


 
 
THE SPORTS AUTHORITY, INC.
 
 
By:
 
/s/  J. DOUGLAS MORTON      

--------------------------------------------------------------------------------

Name: J. Douglas Morton
Title: Chief Executive Officer
 
 
EXECUTIVE:
 
 
/s/  THOMAS HENDRICKSON      

--------------------------------------------------------------------------------

Thomas Hendrickson

2

--------------------------------------------------------------------------------





QuickLinks


AMENDMENT TO EMPLOYMENT AGREEMENT
